

116 SJ 39 ES: Providing for congressional disapproval of the proposed export to the United Arab Emirates and United Kingdom of certain defense articles, including technical data and defense services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 39IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed export to the United Arab Emirates and United Kingdom of certain
 defense articles, including technical data and defense services.That the issuance of an export license with respect to the following proposed export to the United Arab Emirates and United Kingdom is prohibited:(1)The transfer to the United Arab Emirates and United Kingdom of the following export of certain defense articles, including technical data and defense services, described in Executive Communication 1426 (EC–1426) submitted to Congress pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) and published in the Congressional Record on June 3, 2019: The proposal to amend a technical assistance agreement to support the installation, integration, modification, maintenance, and repair of F110–GE–132 gas turbine engines for use in F–16 Aircraft by the General Headquarters of the Armed Forces of the United Arab Emirates.Passed the Senate June 20, 2019.Secretary